914 F.2d 256
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Eddie DEE, Plaintiff-Appellant,v.SUMMIT COUNTY PROSECUTOR, John W. Reece, Judge, Defendants-Appellees.
No. 90-3022.
United States Court of Appeals, Sixth Circuit.
Aug. 30, 1990.

1
Before WELLFORD and SUHRHEINRICH, Circuit Judges, and HOLSCHUH, Chief District Judge.*

ORDER

2
Eddie Dee, a pro se Ohio prisoner, appeals the district court's judgment dismissing his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Dee pleaded guilty in an Ohio state court to corruption of a minor, with a prior crime of violence specification and a failure to appear violation.  The judge sentenced Dee to five to fifteen years in prison.  Seeking monetary and declaratory relief, Dee subsequently sued the state court judge and prosecutor, claiming that he was denied equal protection, subjected to double jeopardy, and denied effective assistance of counsel, and that the Ohio specification statute violated the ex post facto clause.


4
The district court granted the defendants' motion to dismiss on the basis of absolute immunity and lack of subject matter jurisdiction.  Dee filed a timely appeal.  In his brief, Dee requests the appointment of counsel and the provision for a transcript at government expense.


5
Upon a liberal review of the matter, we affirm the judgment of the district court.  Dee's sole remedy in challenging the fact and duration of his confinement is a writ of habeas corpus, and he must exhaust his state remedy.   Preiser v. Rodriguez, 411 U.S. 475, 490 (1973).


6
Accordingly, we deny Dee's requests for the appointment of counsel and for a free transcript and hereby affirm the district court's judgment for the foregoing reason.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable John D. Holschuh, Chief U.S. District Judge for the Southern District of Ohio, sitting by designation